Citation Nr: 1441977	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  10-28 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

Whether an overpayment of disability compensation benefits, in the calculated amount of $391,911.20, was properly created.


REPRESENTATION

Veteran represented by:	James R. Linehan, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and J.A.M., M.D.


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a hearing at the Regional Office in June 2009.  The hearing transcript is of record.

The Veteran and his physician testified at a video conference hearing before the undersigned in August 2011.  A transcript of the hearing is associated with the claims folder. 

The Veteran's claim was remanded in December 2011 and has been returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran served on active duty from June 1968 to August 1971. He submitted his initial claim for VA disability compensation benefits in August 1971.  He did not list specific issues but referred to the medical evaluation board (MEB) in his service treatment records (STRs) for the issues involved.

The Veteran's STRs include a psychiatric assessment dated May 1969.  The assessment noted that there was sufficient evidence to base a diagnosis of psychoneurosis.  The psychiatrist said the Veteran may be labeled as having phobic reaction, chronic, moderate, as manifested by incapacitating anxiety associated with working with precise technical data.  The examiner said this was a rather isolated symptom within the context of a moderately obsessive personality pattern.  The examiner recommended that the Veteran's physical profile be changed to S-3 and that he should be medically disqualified from the navigator program and moved to another field.  The Veteran continued to serve on active duty until he was discharged due to a left ankle disability in August 1971. 

The Veteran's original claim was denied because he failed to report for a VA examination.  He sought to reopen his claim for service connection in March 1976. He was afforded a VA mental health examination in May 1976.  The Veteran denied having any type of mental illness at the time and the examiner did not diagnosis him with a psychiatric disability.  The Veteran's claim for service connection for a nervous condition was denied in July 1976.  He was granted service connection for a left ankle disability.

 The Veteran was issued a rating decision to show civil service preference in November 1984. 

The Veteran submitted a claim for service connection for major depression in March 1994.  He submitted a copy of a letter from the Department of Labor (DOL), Office of Workers' Compensation Programs (OWCP) dated February 1994.  The letter indicated that the Veteran had submitted a claim for disability for major depression under the Federal Employees' Compensation Act (FECA) in association with a job with the federal government.  In his VA claim the Veteran said he was treated 5-6 times during service for psychosis/depression.  He said he now had a return of the problem.  He requested service connection for the current depression as related to his military service.

The Veteran submitted treatment records from J.L.D., M.D., for the period from February 1989 to October 1993.  Dr. D. diagnosed the Veteran with acute and chronic anxiety, anxiety/depression, and endogenous depression.  The Veteran also submitted an in-depth psychological evaluation, to include testing, from J.O.T., Ph.D. The report was dated August 1993 and the stated purpose was to provide psychometric data relative to the Veteran's claim for disability from the OWCP. The Veteran was noted to have begun work in his federal job in May 1988 and that he worked as an attorney.  He was reported to continue to work.  Dr. T. noted the Veteran's initial evaluation in-service in 1969.  He also noted the Veteran was later hospitalized and given anti-depressant medication in August 1982 and received outpatient VA mental health treatment.  Dr. T. discussed the various stressors associated with the Veteran's current employment.  Dr. T.'s conclusion was that the Veteran's coping history and symptomology showed a consistent pattern of faulty emotional behavior.  He also said the psychometric data provided reliable data with consistency of findings from technique to technique.  He added that, the examination, together with the test results, presented a depressed personality that was disabled in his attempts to utilize his high intellectual ability and professional disability.  Dr. T. said the stresses at his federal job had significantly caused his depression and the recent need for increased medication.  He said the Veteran would require intermediate-range therapy from Dr. J. S.

The Veteran submitted the initial report from J.S., M.D., in April 1994.  The report was directed to the OWCP and dated November 1993.  Dr. S. said the Veteran was first seen in May 1993.  He provided a detailed history of the Veteran and did not remark on any psychiatric-related complaints during the Veteran's military service. The report noted that the Veteran claimed to be in excellent mental and emotional condition when hired for his federal job in 1988.  Dr. S. also provided a diagnosis - major depressive disorder with a great deal of anxiety.  He provided details on the stresses from the Veteran's current job and how they had affected him.  He noted that he had recommended the Veteran discontinue work in August 1993.  He did not believe the Veteran was capable of engaging in any gainful employment.

The Veteran's claim for service connection for a nervous condition was denied in December 1994.  The determination was that he had not submitted new and material evidence to reopen his claim.  In particular, the rating decision noted treatment for a condition after service with no nexus to service having been provided.

The Veteran submitted a statement in August 1995 wherein he provided a timeline for his psychiatric disability.  He stated that his current depression was related to his treatment in-service.  The Veteran reported receiving disability benefits from the OWCP from November 1993 to December 1994.  He also submitted a report from Dr. S. that was addressed to VA and dated August 1995.  Dr. S. listed the Veteran's psychiatric evaluation in-service in May 1969.  He said he diagnosed the Veteran with major depression and incapacitating anxiety arising from his federal employment in August 1993.  He said he had found the Veteran to be totally disabled with no change.

Dr. S. further stated that there was a definite connection and relationship between the disorder diagnosed in 1969 and the Veteran's present disability.  He said the immediate and direct cause of the Veteran's disability arose from his federal employment.  He also said these circumstances and factors could not have caused the marked degree and duration of disability, absent an underlying sensitivity and vulnerability to incapacitating anxiety arising from job demands.  He said that it was clear that this vulnerability originally began in service.  He provided an analogy to compare the Veteran's disability to an old skeletal injury.  In that case, the old skeletal injury made a person more vulnerable to a new injury in the same area; such that the new injury became much more severe and of longer duration.  He opined that this was the precise relationship between the Veteran's mental condition in-service in 1969 and his current mental disability. 

The Veteran's claim remained denied by way of a rating decision dated September 1995.  The rating decision noted that the prior submission from Dr. S. had related the Veteran's major depression to the stresses associated with the Veteran's post-service federal employment while the current report said the Veteran's mental disability was related to service. 

The Veteran submitted his notice of disagreement in September 1995.  He contended VA had ignored his VA treatment for depression and anxiety.  He further contended that his mental problems were ongoing from service. 

He continued to present argument and evidence in support of his contention that his current disability had its origin in service.  He testified to that effect at a hearing at the RO in May 1996.  He testified that he was able to find a job that did not stress him as much in the 1970's such that he did not experience the same symptoms that he later had because of increased job stress. 

The Veteran submitted several decisional documents from the OWCP related to his claim with that program.  The first document was a memorandum from a claims examiner, dated in October 1994.  The memorandum recommended that the Veteran's benefits be terminated.  The basis for the recommendation was that the Veteran's emotional condition did not occur in the performance of duty.  The second document is a notice of a proposed termination of compensation, also dated in October 1994.  The proposed termination cited to the memorandum for the basis of termination of benefits.  The third document was a formal decision to terminate the Veteran's OWCP benefits that was dated November 1994.

The Veteran submitted a letter from Dr. S. dated in February 1996.  Dr. S. wrote to say the lack of a diagnosis on VA examination in May 1976 was not important.  He explained the Veteran was in a relatively symptom-free period then.  He went on to provide specific assessments of the Veteran's chronicity of symptoms and to relate his current depression and increased susceptibility to incapacitating anxiety to military service.

The Veteran perfected his appeal in March 1996.

The Veteran was afforded a VA psychiatric examination in August 1996.  The examiner provided an Axis I diagnosis of recurrent major depression but said it was not related to the Veteran's military service.

The Veteran submitted a letter from Dr. S. that was dated August 1996.  The letter was written in response to a VA supplemental statement of the case (SSOC) that had found Dr. S.'s submissions to be contradictory and "[h]is statements have the appearance of giving weight to whatever benefits the veteran in a particular situation."  Dr. S. said that, when he first examined the Veteran in May 1993, the Veteran did not provide him a history of symptoms in service.  He said Dr. T.'s report provided a full disclosure of the earlier symptoms and he referenced the symptoms in his reports.  He said that he informed the Department of Labor that the Veteran's preexisting features and disorders render him much more vulnerable to long-term or permanently disabling depression.  Dr. S. addressed the May 1969 service report in detail.  He said had the episode in-service been temporary it would not have recurred each time in the intervening years when the Veteran was exposed to stress.  He stated that the Veteran was at the right age in-service to be consistent with first episode major depression.  He also stated that the continuity of the Veteran's post-service symptomatology was not broken by the fact that his next episode may have been several years after his discharge and interrelated with other stressors.  He said this was an expected progression of the disease.  He concluded by opining that the May 1969 report constituted the Veteran's first major depressive episode that has now been diagnosed as a chronic condition. 

The Veteran was afforded a VA psychiatric examination in July 1997.  The examiner conducted a review of the claims folder and interviewed the Veteran.  The examiner provided Axis I diagnoses of major depression, recurrent episode and panic disorder.  The examiner also related the above diagnoses to the Veteran's military service.

The RO issued a rating decision that granted service connection for major depression, recurrent episode and panic disorder in November 1997.  The Veteran was given a 100 percent rating effective from March 18, 1994.  The Veteran was provided notice of the rating action in November 1997. 

There is no indication that the Veteran challenged any aspect of the rating decision. He did submit additional evidence to establish entitlement to additional compensation benefits based on his dependents.

According to evidence in the claims folder, the Veteran was issued VA letters that informed him of his compensation benefit amount in December 1998, December 1999, February 2000, December 2002 and December 2003.  Each letter listed an enclosure of VA Form 21-8764.  Each letter advised the Veteran to read the enclosed form as it contained important information about rights to receive his VA disability compensation. 

The Board notes that VA Form 21-8764, Disability Compensation Award Attachment Important Information, contains information that instructs a beneficiary to promptly notify VA if they are in receipt of benefits from the OWCP.  The beneficiary is further instructed that any failure to immediately notify VA of a change in any condition affecting the right to continued payments may result in a debt that will have to be repaid.

The RO received a letter from OWCP in October 2007.  The letter noted that the Veteran had been granted benefits from the OWCP for major depression and posttraumatic stress disorder (PTSD) (it was later established that the reference to PTSD was in error).  The effective date for the disability was August 23, 1993.  The letter noted that the Veteran received VA compensation for a service-connected disability.  The letter asked as to what the Veteran's disability rating was as of August 23, 1993, what conditions were service-connected, and what their rated percentages were. 

Where a person is entitled to compensation from OWCP based upon federal civilian employment and is also entitled to compensation or dependency and indemnity compensation under laws administered by VA for the same disability or death, the claimant will elect which benefit he or she will receive.  38 C.F.R. § 3.708 (2013); see also 5 U.S.C.A. 8116(b).  Such an election is final.  However, the pertinent provisions do provide that dual compensation may be paid when such benefits are not based on the same disability.  38 C.F.R. § 3.708(b)(2).

The OWCP letter was annotated that all ratings in the claims folder were mailed in October 2007.

The RO received a second letter from the OWCP in February 2008.  The letter again stated that the Veteran had suffered a work injury as a federal civilian employee with a date of injury of August 23, 1993, which resulted in the acceptance of major depression and PTSD.  It was noted that VA had not accepted the psychiatric condition as of August 23, 1993.  The OWCP noted that the Veteran had been granted service connection for PTSD and that he was granted a 100 percent rating from March 18, 1994.  This caused a dual benefit situation.  The letter said the Veteran was informed he could continue to receive VA disability compensation for his left ankle disability and his 100 percent compensation from VA or receive the VA compensation for his left ankle disability and disability compensation from OWCP.  The Veteran elected to receive his 20 percent VA disability compensation and disability compensation for his psychiatric disability from OWCP.

Attached to the letter was an election form signed by the Veteran on December 15, 2007.  He had checked a block on the form to indicate he wanted to receive OWCP benefits in lieu of the increase in his VA benefits.  The Veteran included a written addendum.  He said he was required to make an election and had done so.  However, he asked that an enclosed report (none received) from his treating psychiatrist be reviewed.  He said the report showed that his military disability was independent from his work (OWCP) disability due to employment factors at his federal job.  He asked that the report be forwarded to VA if his election form was forwarded.

The RO wrote to the Veteran in April 2008.  He was informed that VA had learned of his election of disability compensation.  He was also informed that the medical report he referenced was not received by the RO.

The RO also wrote to the OWCP in April 2008.  The RO requested they be informed of the effective date of the Veteran's OWCP benefits, the amounts and effective dates of benefits received since they were granted and a copy of the final determination used to identify the Veteran's disability to be the same as his VA disability.

The Veteran submitted a response to the RO in April 2008.  He maintained that his psychiatric disability from the OWCP was not the same disability as his VA service-connected disability.  He argued he was never diagnosed with major depression in service and this diagnosis was made later and was the basis for his OWCP disability.  Thus, he should not have to make an election of which benefits to receive.  He submitted a letter report from his new psychiatrist, J.M., M.D., that was dated December 2007.

Dr. M. said he began seeing the Veteran in May 2003.  He said he took over from Dr. S. after the latter's retirement.  Of note, he referenced the OWCP letters' reference to PTSD.  He stated that, to his knowledge, the Veteran had never been diagnosed with PTSD.  He also said he had reviewed the records of Dr. S. and documents provided by the Veteran, although these documents were not specified. Dr. M. cited to the May 1969 STR entry and a diagnosis of psychoneurosis.  He then said that both he and Dr. S. had diagnosed the Veteran with major depression, severe, without psychosis.  This was a separate and distinct diagnosis and one was not caused by the other.  He also provided information regarding the Veteran's OWCP claim.  He said that an Employees' Compensation Appeals Board (ECAB) decision of May 1998 had granted the Veteran's benefits.

The Veteran was afforded a VA examination by a psychologist in May 2008.  The examiner said the purpose of the examination was to provide an opinion regarding possible differentiation between the Veteran's symptoms in-service and his mental condition related to his civilian employment.  The examiner provided a review of the claims folder and interview of the Veteran.  His Axis I diagnoses were generalized anxiety disorder (GAD) and major depressive disorder.  The examiner said the GAD had been in existence for almost 40 years.  The examiner noted that the two diagnoses had some symptoms that were unrelated but that they also shared symptoms.

The RO received a response from the OWCP in December 2008.  However, it was limited to confirming the date of the Veteran's OWCP disability as August 23, 1993.  The response did not answer the questions of the RO's query of April 2008 and it did not provide the basis for why OWCP concluded the Veteran had the same disability as his VA service-connected disability. 

The RO wrote to the Veteran in January 2009.  He was informed of the evidence received from OWCP that he was considered to be disabled and had elected to receive compensation for his depression disability from OWCP.  Accordingly, his VA disability compensation for his service-connected major depression would be reduced.  The Veteran was advised that he would continue to receive VA compensation for his left ankle disability that was incorrectly identified as being 10 percent disabling. 

The Veteran responded in February 2009.  He again asserted that he should continue to receive both his OWCP and VA disability compensation as the disabilities involved different disorders.  The Veteran submitted additional lay statements and medical reports from Dr. M. to support his contention that his OWCP was a different disability from his VA service-connected disability. 

The RO initially issued a decision to reduce the Veteran's disability compensation in May 2009.  The RO restored the Veteran's benefits that same month.  The Veteran had previously requested a hearing prior to any reduction and had not yet been afforded his hearing.  The Veteran testified at a hearing at the RO in June 2009.  Associated with the claims folder is a copy of an ECAB decision dated in May 1998.  The decision overturns prior determinations that the Veteran was not disabled as a result of federal civilian employment.  The decision provides only a minimal discussion of medical evidence.  There is no finding as to a determination that the Veteran's OWCP disability is the same as his VA service-connected disability.

The RO implemented a decision to reduce the Veteran's disability compensation for his service-connected major depression in October 2009.  He would continue to receive his disability compensation for his left ankle.

The Veteran expressed his disagreement with the reduction of his disability compensation payments and the creation of an overpayment in December 2009.  The RO provided the Veteran with specific notice of the amount of the overpayment and how it was calculated in April 2010. 

The Veteran was issued a statement of the case (SOC) in June 2010.  The SOC reviewed the considerable amount of evidence that was of record in deciding to grant service connection for major depression with panic disorder.  The SOC also addressed the evidence submitted by the Veteran in an effort to establish that he has two separate disabilities.  The final determination was that the Veteran could not receive dual compensation for the same disability.

The Veteran perfected his appeal in July 2010.  He has continued to submit lay statements and medical evidence to support his contention that his OWCP disability is different from his VA service-connected disability.

The December 2011 remand ordered that the pertinent laws and regulations be indicated in the supplemental statement of the case (SSOC).  Unfortunately, these were not provided in the July 2012 SSOC.  An SSOC with the pertinent laws and regulations must be provided on remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Additionally, the Board finds that an additional medical opinion must be obtained to determine if the Veteran's service-connected disability is the same for which he is receiving OWCP disability or if he developed a different psychiatric disability during the time period that he worked for the federal government, specifically the FDIC.  The most recent medical opinion on this subject is from 2008 and substantial relevant evidence has been added to the claims file since this opinion was authored.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from a VA psychiatrist as to whether it is at least as likely as not that the Veteran developed a psychiatric disability during his employment at the FDIC for which he was subsequently compensated with Worker's Compensation that was distinct from the psychiatric disability for which he is currently compensated.  The examiner must provide a rationale for any opinion offered and specifically cite to relevant evidence to include the medical evidence utilized by VA and by OWCP in deciding to grant the Veteran the benefits.

2.  The Veteran and his attorney should be furnished a SSOC which addresses all of the evidence added to the record since the SSOC issued in March 2011.  The SSOC must include the applicable legal criteria pertinent to this appeal, and the Veteran should be given the opportunity to respond before the claims folder is returned to the Board for further appellate consideration

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



